Citation Nr: 0211677	
Decision Date: 09/10/02    Archive Date: 09/19/02

DOCKET NO.  98-14 892	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in New Orleans, Louisiana


THE ISSUE

Entitlement to service connection for hepatitis. 


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. A. Saadat, Counsel


INTRODUCTION

The veteran had active military service from January 1969 to 
March 1969, and from November 1971 to March 1973.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a June 1998 RO rating decision, which denied 
service connection for hepatitis.  On December 17, 1998, a 
video teleconference hearing was held before the undersigned, 
who is a member of the Board rendering the final 
determination in this claim and who was designated by the 
Chairman of the Board to conduct that hearing, pursuant to  
38 U.S.C.A. § 7107(c) (West Supp. 2002).  The Board remanded 
this case in May 1999 and February 2001, and it has now 
returned for further adjudication. 


FINDING OF FACT

A preponderance of the competent evidence of record is 
against a finding that the veteran's current hepatitis C is 
causally related to the hospitalization for hepatitis in 
service, or otherwise arose as a result of service.


CONCLUSION OF LAW

The veteran's current diagnosed hepatitis C was not incurred 
in or aggravated by active military service. 38 U.S.C.A. §§ 
1101, 1110, 1112 (West 1991 & Supp. 2002); 38 C.F.R. §§ 
3.303, 3.304, 3.307, 3.309 (2001).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Claim for service connection

In seeking VA disability compensation, the veteran seeks to 
establish that a current disability results from disease or 
injury incurred in or aggravated by service.  38 U.S.C.A. 
§ 1110 (West Supp. 2002).  Specifically, he contends that he 
contracted hepatitis while in service in 1972 (during his 
second period of active duty), and that he currently suffers 
from hepatitis.  

"Service connection" basically means that the facts, shown 
by evidence, establish that a particular injury or disease 
resulting in disability was incurred coincident with service 
in the Armed Forces, or if preexisting such service, was 
aggravated therein.  This may be accomplished by 
affirmatively showing inception or aggravation during service 
or through the application of statutory presumptions.  38 
C.F.R. § 3.303(a) (2001).

The veteran is presumed to have had a sound liver and no 
evidence of hepatitis on entrance into service, and nothing 
that presumption in this case, for either period of active 
duty.  See 38 C.F.R. § 3.304(b) (2001).  Thus, whether 
service aggravated a preexisting hepatitis condition is not 
at issue in this case.  See 38 C.F.R. § 3.306 (2001).

A veteran may also be granted service connection for chronic 
cirrhosis of the liver, although not otherwise established as 
incurred in service, if such cirrhosis is manifested to a 10 
percent degree within one year following service. 38 U.S.C.A. 
§§ 1101(3), 1112(a)(1); 38 C.F.R. §§ 3.307(a)(3), 3.309(a).  
However, there is no evidence in this case that the veteran 
was treated for or diagnosed as having cirrhosis of the liver 
in service or within one year of his discharge (or even 
today).

Where chronicity of a disease is not shown in service, 
service connection may yet be established by showing 
continuity of symptomatology between the currently claimed 
disability and a condition noted in service.  38 C.F.R. § 
3.303(b) (2001). 

Service medical records reflect that on December 22, 1972, 
the veteran was hospitalized with a chief complaint of 
hepatitis.  He admitted to long-term use of I.V. 
amphetamines, heroin, and morphine.  Ten days prior to 
admission, he had experienced flu-like symptoms.  One week 
prior to admission, he developed nausea and vomiting, 
followed by dark urine and scleral icterus.  By the time of 
admission, his gastrointestinal symptoms had improved 
significantly, although he was obviously jaundiced.  The 
veteran's hospital course (the length of which is uncertain) 
was uneventful.  He was diagnosed as having hepatitis, drug 
relation, and was returned to duty with a temporary (3 week) 
profile.  The hospitalization report did not delineate 
whether the veteran had hepatitis A, B, or C, but (as 
indicated in a VA examiner's July 1999 report) blood tests 
necessary to make such a determination were not yet 
available.  

At an examination conducted in conjunction with the veteran's 
early separation from service, he reported having a history 
of heroin abuse.  No liver abnormalities were found on 
examination.  In April 1973, he was admitted to a 
detoxification ward with a stated history of abuse of opiates 
for several years.  He also stated that he had used 
barbiturates and cocaine and had at least four years of 
involvement.  The veteran remained in the hospital for four 
days.  He had, at no time, showed any real symptoms of 
withdrawal from opiates and was not given any Methadone.  He 
was diagnosed as having improper use of barbiturates and 
improper use of heroin, and was referred to a drug program.  

Many years later, at a November 1997 VA examination, the 
veteran was found to have reactive antibodies for hepatitis 
A, B (core antibody), and C.  He told the VA examiner that he 
had been diagnosed as having hepatitis C while on active 
duty.  He did not know how he caught it but admitted to some 
IV drug use.  At the time of this examination, his only 
complaints were an inability to gain weight and a vague 
feeling of "something there" in his upper abdomen.  
Following the examination, he was diagnosed as having 
positive viral hepatitis serology with no evidence of illness 
at present, and alcoholism.      

This evidence shows an interval of over 20 years between the 
veteran's December 1972 hospitalization for hepatitis and his 
diagnosis of positive viral hepatitis serology.  There is no 
evidence that he sought treatment for hepatitis during this 
extended period.  During his December 1998 videoconference 
hearing, the veteran testified that he did not seek 
outpatient treatment for hepatitis after service because he 
found the condition essentially manageable with the right 
amount of food and rest.  In any case, due to the obvious 
lack of "continuity of symptomatology" between any current 
hepatitis and the condition noted in service, service 
connection is not warranted under 38 C.F.R. § 3.303(b). 

However, the veteran may also establish service connection if 
all of the evidence, including that pertaining to service, 
shows that a disease first diagnosed after service was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).

As discussed in a September 2000 VA medical examiner's 
report, laboratory data drawn in June 1999 apparently 
confirmed that the veteran has hepatitis C.  Notable in this 
report and a July 1999 examination report is the examiner's 
conclusion that the veteran had no complications or sequela 
(such as liver damage) that would suggest a current 
disability for hepatitis C.  He thus thought it was pointless 
to express an opinion regarding the likelihood of exposure to 
hepatitis virus while the veteran was in service.  But more 
importantly, the claims file lacks any medical opinion 
relating the veteran's current hepatitis C with the hepatitis 
for which he was treated in service.  The VA examiner in his 
September 2000 report concluded that he could not tell from 
any of the records when the veteran underwent his exposure to 
hepatitis C.  He thought that the veteran's symptoms in 
December 1972 were more typical of infection with hepatitis A 
virus or hepatitis B virus in that patients with hepatitis C 
exposure are not known to actually become sick and jaundiced 
at the time of the exposure, but to develop chronic problems 
only later on.  

In any case, although the veteran was diagnosed with 
hepatitis in service and has a current diagnosis of hepatitis 
C, there is no competent medical evidence that his current 
hepatitis is etiologically related to his condition in 
service.  In evaluating a claim, we may consider only 
independent medical evidence to support our findings, and 
must cite to competent evidence of record to support our 
conclusions.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).  
Moreover, as sincerely as the veteran may believe in the 
validity of his claim, only a medical professional is 
competent to address issues of etiology and causation of 
disease, and the veteran is not such an individual.  Routen 
v. Brown, 10 Vet. App. 183, 186 (1997) ("a layperson is 
generally not capable of opining on matters requiring medical 
knowledge").  Clearly, the diagnosis and differentiation of 
different types of hepatitis, and the determination of the 
origin of the disease, require highly specialized knowledge.

Based upon the competent evidence of record, and for the 
reasons discussed above, the Board finds that the veteran's 
hepatitis C was neither incurred in nor aggravated by active 
military service.  The Board also finds that there is not an 
approximate balance of positive and negative evidence as to 
invoke the reasonable-doubt/benefit-of-the- doubt rule.  The 
preponderance of the evidence is against a finding that the 
veteran's current hepatitis C is causally related to his 
episode of acute viral hepatitis in service. 

The Board further notes hypothetically that if it were to be 
accepted that the veteran had engaged in intravenous drug use 
in service, and that his hepatitis C resulted from that 
activity, the disease could not be service connected on that 
basis. Direct service connection may be granted only where a 
disability was incurred or aggravated in the line of duty and 
was not the result of the veteran's own willful misconduct 
or, for any claim filed after October 31, 1990, the result of 
the veteran's abuse of alcohol or drugs. 38 U.S.C.A. §§ 
105(a), 1110; 38 C.F.R. § 3.301(a).  

In this regard, the Board further notes that the veteran 
submitted a written statement in August 1980, in which he 
indicated that he was seeking service connection for a liver 
condition and a back condition.  The RO responded by sending 
the veteran a letter asking him to submit additional 
evidence, in the form of a formal claim (VA Form 21-526).  In 
November 1980, the veteran submitted a Form 21-526, but this 
time only referenced a back condition.  The RO denied service 
connection for a back condition in a December 1980 rating 
decision, and the veteran did not again raise the issue of 
service connection for a liver condition or hepatitis until 
August 1997, when he filed another Form 21-526.  Where 
evidence requested in connection with an original claim is 
not furnished within a year of the date of the request, the 
claim will be considered abandoned. 38 C.F.R. § 3.158(a) 
(2001).  After the expiration of one year, further action 
will not be taken unless a new claim is received. Id. 
Accordingly, the veteran abandoned his claim for service 
connection for a liver condition (i.e., hepatitis) filed in 
1980. 

II.  Veterans Claims Assistance Act of 2000

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), which 
redefined VA's duty to assist, enhanced its duty to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim, and eliminated the well-grounded-claim 
requirement.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 
5107, 5126 (West Supp. 2002).  See 66 Fed. Reg. 45,620-32 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. § § 
3.102, 3.156, 3.159, and 3.326) (regulations implementing the 
VCAA).  This change in the law is applicable to all claims 
filed on or after the date of enactment of the VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions) (West Supp. 2001); see also Karnas v. Derwinski, 
1 Vet. App. 308 (1991).  

There is no issue as to provision of a claims form or 
instructions for applying for service connection in this 
case.  38 U.S.C.A. § 5102 (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630 (Aug. 29, 2001) (to be codified as amended at 
38 C.F.R. § 3.159(b)(2)).  The veteran filed a formal claim 
for service connection in August 1997. 

VA must provide the veteran notice of required information 
and evidence not previously provided that is necessary to 
substantiate the claim for service connection.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2002); 66 Fed. Reg. 45,620, 45,630 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R. 
§ 3.159(b)).  The RO sent the veteran a rating decision in 
June 1998, a statement of the case in July 1998, a 
supplemental statement of the case in October 2000, detailed 
letters about the VCAA and the duty to assist in May 2001 and 
July 2001, and a supplemental statement of the case in May 
2002.  The veteran was also sent copies of the Board's 
remands of May 1999 and February 2001.  These documents 
together listed the evidence considered, the legal criteria 
for determining whether service connection could be granted, 
and the analysis of the facts as applied to those criteria, 
thereby informing the veteran of the information and evidence 
necessary to substantiate his claim.
 
VA must also make reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate the claim for 
the benefit sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. §  5103A(a) (West Supp. 2002); 66 Fed. Reg. 
45,620, 45,630-31 (Aug. 29, 2001) (to be codified as amended 
at 38 C.F.R. § 3.159(c), (d)).  Such assistance includes 
making every reasonable effort to obtain relevant records 
(including private and service medical records and those 
possessed by VA and other Federal agencies) that the veteran 
adequately identifies to the Secretary and authorizes the 
Secretary to obtain.  38 U.S.C.A. §  5103A(b) and (c) (West 
Supp. 2002); 66 Fed. Reg. 45,620, 45,630-31 (Aug. 29, 2001) 
(to be codified as amended at 38 C.F.R. § 3.159(c)(1-3)).  In 
this case, all relevant service medical records have been 
obtained.  The veteran has stated that he never sought 
outpatient treatment for hepatitis, so there are no such 
treatment to obtain.  The veteran has also suggested that he 
has been receiving benefits from the Social Security 
Administration (SSA).  However, in memoranda received in 
August 2000 and February 2002, the SSA indicated that the 
veteran was not receiving said benefits and that no 
additional medical records were available.  In a July 2001 
memo, the veteran asserted that he was not aware of any 
source of evidence relevant to his claim other than that 
which VA would attempt to obtain and/or which had already 
been identified.  

Assistance shall also include providing a medical examination 
or obtaining a medical opinion when such an examination or 
opinion is necessary to make a decision on the claim.  38 
U.S.C.A. §  5103A(d) (West Supp. 2002); 66 Fed. Reg. 45,620, 
45,631 (Aug. 29, 2001) (to be codified as amended at 38 
C.F.R. § 3.159(c)(4)).  The veteran underwent VA examinations 
in November 1997 and July 1999, and an addendum VA medical 
opinion was also completed in September 2000 (by the same 
physician who had conducted the July 1999 examination). 

The applicable requirements of the VCAA have been 
substantially met and there are no areas in which further 
development may be fruitful.  There would be no possible 
benefit to remanding this case to the RO (which specifically 
considered the VCAA in its May 2002 supplemental statement of 
the case), or to otherwise conduct any other development.  
See Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the appellant are to 
be avoided).  

ORDER

Entitlement to service connection for hepatitis is denied.




		
MARY GALLAGHER
Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

